Motion by petitioner to suspend the respondent, Kenneth E. Bruce, an attorney and counselor-at-law, admitted to practice by the Appellate Division of the Supreme Court, First Judicial Department, on June 8, 1951, based upon his repeated and willful failure to comply with the lawful demands of petitioner in connection with the investigation into charges of professional misconduct.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that the respondent, Kenneth E. Bruce, pursuant to section 691.4 (l) of the Rules Governing the Conduct of Attorneys (22 NYCRR 691.4 [l]) is immediately suspended from the practice of law in the State of New York, until the further order of this court; and it is further,
Ordered that the respondent, Kenneth E. Bruce, is directed to comply with the directions of said Grievance Committee; and it is further,
Ordered that the said Kenneth E. Bruce, be and he hereby is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law *554before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent, Kenneth E. Bruce shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys—a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Bracken and Balletta, JJ., concur.